PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals addressing only defendant’s assignment of error as to the last clear chance doctrine. The result in the Court of Appeals did not require it to reach other issues properly preserved by defendant and raised on appeal. These remaining issues relate not only to the amended judgment reversed and remanded by the Court of Appeals, but also to three additional orders entered 6 June 2001 and appealed by defendant in his notice of appeal to the Court of Appeals. Because we now reverse the Court of Appeals’ decision as to the only issue it addressed, on remand, that court should also consider defendant’s remaining issues.
REVERSED.